~AO45O (Rev. 5/R5~ Judement in a Civil Case

                                                                                                                20
                                    UNITED STATES DISTRICT COURT
                    NORTHERN                          DISTRICT OF                         WEST V~GIN~


                   TONIA HERVEY.
                      Plaintiff,                                           JUDGMENT IN A CIVIL CASE

                    V.
       WEIRTON MEDICAL CENTER, INC.,                                       Case Number:     5:1 8-CV-2 13
                Defendant.



X Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury has
  rendered its verdict.




           IT IS ORDERED AND ADJUDGED

   the jury having rendered its verdict on December 20, 2019, in favor of the Defendant, Weirton Medical Center, Inc.,

   that Plaintiff, Tonia Hervey. shall recover nothing from said defendant.; and it is further

         ORDERED that as no claims remain pending in this case, said civil action is dismissed and stricken from the

   active docket of this Court.




December 20, 2019                                                  CHERYL DEAN RILEY
Date                                                               Clerk

                                                                              I                  ia~
                                                                   (By) Deputy Clerk
